Exhibit 10.90

 

RUSS BERRIE AND COMPANY, INC.
STOCK OPTION AGREEMENT

 

Date of Grant:  December 15, 2004

 

Russ Berrie and Company, Inc., a New Jersey corporation (the “Company”), does
hereby grant to Michael Levin (the “Optionee”), as of the date set forth above,
a stock option (the “Option”) to purchase an aggregate of 100,000 shares of its
Common Stock (stated value $.10) (the “Stock”) at the price of $22.21 per share
(the “Option Price”), upon the following terms and conditions.

 


1.                                       (A)                                 
SUBJECT TO SECTIONS 2 AND 4 BELOW, THIS OPTION SHALL VEST AND BECOME EXERCISABLE
RATABLY OVER THREE YEARS (33 1/3% PER YEAR) FROM THE DATE OF GRANT.  IN NO EVENT
MAY A VESTED PORTION OF THE OPTION BE EXERCISED LATER THAN 10 YEARS FROM THE
DATE OF GRANT, HOWEVER, THE TERM OF EXERCISABILITY OF A VESTED PORTION OF THE
OPTION SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 2 BELOW.


 


(B)                                 THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS OF THE COMPANY (THE “COMPENSATION COMMITTEE”) MAY AT ANY TIME, IN ITS
SOLE DISCRETION, LIMIT THE NUMBER OF SHARES OF STOCK THAT THE OPTIONEE MAY
PURCHASE BY THE EXERCISE OF THIS OPTION ON ANY PARTICULAR DATE OR IN ANY YEAR.


 


2.                                      (A)                                   IF
THE OPTIONEE RETIRES AFTER REACHING HIS NORMAL RETIREMENT DATE (AS DEFINED ON
THE DATE OF HIS RETIREMENT UNDER THE RUSS BERRIE AND COMPANY, INC. 401(K) PLAN),
ANY OUTSTANDING UNEXERCISED PORTION OF THIS OPTION, WHETHER OR NOT VESTED AND/OR
EXERCISABLE ON THE DATE HE/SHE RETIRES, SHALL BE DEEMED FULLY VESTED AND
EXERCISABLE AND MAY BE EXERCISED FOR UP TO ONE (1) YEAR AFTER HIS RETIREMENT OR
THE STATED TERM OF THE OPTION, WHICHEVER PERIOD IS SHORTER.]


 


(B)                                 IF THE OPTIONEE BECOMES DISABLED (AS DEFINED
IN THE EMPLOYMENT AGREEMENT DATED AS OF DECEMBER 15, 2004 BETWEEN THE OPTIONEE
AND THE COMPANY), ANY OUTSTANDING UNEXERCISED PORTION OF THIS OPTION, WHETHER OR
NOT VESTED AND/OR EXERCISABLE ON THE DATE HE/SHE BECAME DISABLED (AS DETERMINED
BY THE BOARD OF DIRECTORS OF THE COMPANY IN GOOD FAITH), SHALL BE DEEMED FULLY
VESTED AND EXERCISABLE, AND MAY BE EXERCISED BY THE OPTIONEE OR HIS/HER LEGAL
REPRESENTATIVE OR PERMITTED TRANSFEREE FOR UP TO ONE (1) YEAR FROM THE DATE HE
BECAME DISABLED, OR THE STATED TERM OF THE OPTION, WHICHEVER PERIOD IS SHORTER.


 


(C)                                  IN THE EVENT OF THE DEATH OF THE OPTIONEE
WHILE HE/SHE IS EMPLOYED BY THE COMPANY, [OR WITHIN THE ONE YEAR PERIOD PROVIDED
IN PARAGRAPH 2(A),] ANY OUTSTANDING UNEXERCISED PORTION OF THIS OPTION EXISTING
ON THE DATE SUCH OPTIONEE’S EMPLOYMENT TERMINATED, WHETHER OR NOT VESTED AND/OR
EXERCISABLE ON THE DATE HIS/HER EMPLOYMENT IS TERMINATED, SHALL BE DEEMED FULLY
VESTED AND

 

--------------------------------------------------------------------------------


 


EXERCISABLE, AND MAY BE EXERCISED BY HIS ESTATE OR HIS LEGATEE(S) FOR UP TO ONE
(1) YEAR AFTER HIS/HER DEATH OR THE STATED TERM OF THE OPTION, WHICHEVER IS
SHORTER.


 


(D)                                 SUBJECT TO THE LAST SENTENCE OF THIS
PARAGRAPH (D), IF THE OPTIONEE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR
ANY REASON OTHER THAN DEATH, DISABILITY OR RETIREMENT, ANY OUTSTANDING
UNEXERCISED PORTION OF THIS OPTION (WHETHER VESTED OR NOT) WILL BE CANCELLED AND
DEEMED TERMINATED AS OF THE DATE OF HIS TERMINATION; PROVIDED, HOWEVER, THAT IF
THE OPTIONEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR REASONS OTHER THAN
CAUSE (AS DEFINED IN THE EMPLOYMENT AGREEMENT DATED AS OF DECEMBER 15, 2004),
ANY OUTSTANDING UNEXERCISED PORTION OF THIS OPTION, WHETHER OR NOT VESTED AND/OR
EXERCISABLE ON THE DATE OF TERMINATION, MAY BE EXERCISED FOR UP TO 6 MONTHS
AFTER THE TERMINATION DATE OR THE STATED TERM OF THE OPTION, WHICHEVER PERIOD IS
SHORTER.  IF THE OPTIONEE IS ALSO A PARTICIPANT UNDER THE COMPANY’S
CHANGE-IN-CONTROL SEVERANCE PLAN (THE “SEVERANCE PLAN”), AND THE TERMS OF THIS
PARAGRAPH CONFLICT WITH THE TERMS OF THE SEVERANCE PLAN, SUCH CONFLICT SHALL BE
RESOLVED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6.7(B) OF THE SEVERANCE
PLAN.


 


3.                                       THIS OPTION SHALL BE EXERCISED BY
GIVING WRITTEN NOTICE OF EXERCISE TO THE COMPANY AT 111 BAUER DRIVE, OAKLAND,
NJ  07430 (ATTENTION: CHIEF FINANCIAL OFFICER) WHICH SHALL SPECIFY THE NUMBER OF
SHARES OF STOCK TO BE PURCHASED AND WHICH SHALL BE ACCOMPANIED BY PAYMENT IN
FULL OF THE PURCHASE PRICE IN CASH.


 


4.                                       THE NUMBER OF SHARES OF STOCK SUBJECT
TO THIS OPTION AND THE PRICE TO BE PAID THEREFORE, SHALL BE SUBJECT TO
ADJUSTMENT AS FOLLOWS:


 


(A)                                  IN THE EVENT OF ANY CHANGE IN THE
OUTSTANDING STOCK BY REASON OF A DISSOLUTION OR LIQUIDATION OF THE COMPANY, SALE
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, MERGER OR
CONSOLIDATION OF THE COMPANY WITH OR INTO ANY OTHER ENTITY IF THE COMPANY IS THE
SURVIVING CORPORATION, STATUTORY SHARE EXCHANGE INVOLVING CAPITAL STOCK OF THE
COMPANY, REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, STOCK DIVIDEND,
EXTRAORDINARY DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, STOCK COMBINATION,
RIGHTS OFFERING, SPIN-OFF OR OTHER RELEVANT CHANGE, THE COMPENSATION COMMITTEE
MAY ADJUST THE OPTION PRICE OR THE NUMBER OF SHARES OF STOCK SUBJECT THERETO,
AND ANY OR ALL OTHER MATTERS DEEMED APPROPRIATE BY THE COMPENSATION COMMITTEE,
INCLUDING, WITHOUT LIMITATION, ACCELERATING THE VESTING AND/OR EXERCISE PERIOD
PERTAINING TO SUCH GRANT.


 


(B)                                 IN THE EVENT OF THE CONSUMMATION OF A
REORGANIZATION, MERGER, SHARE EXCHANGE OR CONSOLIDATION IF, IN EACH CASE
FOLLOWING SUCH CONSUMMATION, THE OUTSTANDING SHARES OF STOCK ARE CONVERTED INTO
CASH, PROPERTY OR SECURITIES OF ANY ISSUER OTHER THAN THE COMPANY (A “BUSINESS
COMBINATION”), THE COMPENSATION COMMITTEE, IN ITS SOLE DISCRETION, MAY PROVIDE
FOR (I) THE SUBSTITUTION FOR SUCH OPTION OF NEW

 

2

--------------------------------------------------------------------------------


 


AWARDS COVERING THE STOCK OF A SUCCESSOR CORPORATION (OR A PARENT OR SUBSIDIARY
THEREOF), WITH APPROPRIATE ADJUSTMENTS AS TO THE NUMBER AND KIND OF SHARES AND
EXERCISE PRICES, (II) THE ACCELERATION OF THE VESTING AND/OR EXERCISE PERIOD
PERTAINING TO THE OPTION OR (III) (1) THE CANCELLATION OF ANY PORTION OF THIS
OPTION THAT IS THEN EXERCISABLE AND THE PAYMENT TO THE HOLDER THEREOF, IN CASH
OR STOCK, OR ANY COMBINATION THEREOF, OF THE VALUE OF SUCH OPTION BASED UPON THE
PRICE PER SHARE OF STOCK RECEIVED OR TO BE RECEIVED BY OTHER STOCKHOLDERS OF THE
COMPANY IN CONNECTION WITH THE BUSINESS COMBINATION, AND (2) THE CANCELLATION OF
ANY PORTION OF THE OPTION THAT IS NOT THEN EXERCISABLE.  IN THE EVENT OF ANY
SUBSTITUTION CONTEMPLATED BY THE FOREGOING CLAUSES, THE OPTION SHALL CONTINUE IN
THE MANNER AND UNDER THE TERMS SO PROVIDED.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IN THE EVENT
THAT ANY DECISION OF THE COMPENSATION COMMITTEE CONFLICTS WITH THE PROVISIONS OF
THE SEVERANCE PLAN IN A MANNER WHICH ADVERSELY AFFECTS THE RIGHTS OF THE
OPTIONEE, SUCH CONFLICT SHALL BE RESOLVED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 6.7(B) OF THE SEVERANCE PLAN.


 


(D)                                 IF, BY REASON OF A CHANGE IN CAPITALIZATION
DESCRIBED ABOVE, OPTIONEE SHALL BE ENTITLED TO NEW, ADDITIONAL OR DIFFERENT
SHARES OF STOCK OR SECURITIES OF THE COMPANY OR ANY OTHER ENTITY IN RESPECT OF
THIS OPTION, SUCH NEW, ADDITIONAL OR DIFFERENT SHARES SHALL THEREUPON BE SUBJECT
TO ALL OF THE CONDITIONS, RESTRICTIONS AND PERFORMANCE CRITERIA, IF ANY, WHICH
WERE APPLICABLE TO THE SHARES OF STOCK SUBJECT TO THE OPTION PRIOR TO SUCH
CHANGE IN CAPITALIZATION.


 


5.                                       THIS OPTION SHALL NOT BE ASSIGNABLE OR
TRANSFERABLE EXCEPT BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION PROVIDED,
HOWEVER, THAT THE OPTIONEE MAY TRANSFER ALL OR ANY PORTION OF THIS OPTION TO A
MEMBER OF HIS IMMEDIATE FAMILY(1), A TRUST FOR THE BENEFIT OF THE OPTIONEE OR
ANY MEMBER OF HIS IMMEDIATE FAMILY, PARTNERSHIPS IN WHICH THE OPTIONEE OR HIS
IMMEDIATE FAMILY MEMBERS AND/OR TRUSTS ARE THE ONLY PARTNERS, AND/OR ANY
ORGANIZATION EXEMPT UNDER SECTION 501(C) OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”).  THIS OPTION SHALL BE EXERCISABLE ONLY BY THE OPTIONEE
OR HIS PERMITTED ASSIGNEE OR TRANSFEREE.

 

--------------------------------------------------------------------------------

(1)                                  For the purposes of this Agreement,
“Immediate Family” shall mean, whether natural, adopted or step (where
applicable), the Optionee’s spouse, parents, children, siblings, mothers and
fathers-in-law, sons and daughters-in-law, and anyone (other than employees) who
shares such person’s home.

 

3

--------------------------------------------------------------------------------


 


6.                                       NOTHING CONTAINED IN THIS AGREEMENT
SHALL CONFER UPON THE OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUANCE OF
EMPLOYMENT BY THE COMPANY NOR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY TO
TERMINATE OR MODIFY HIS EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.


 


7.                                       IF THE COMPANY IS FOR ANY REASON
REQUIRED TO WITHHOLD ANY AMOUNT UNDER THE LAWS AND REGULATIONS OF THE UNITED
STATES, ANY JURISDICTION THEREOF OR LOCAL GOVERNMENT WITH RESPECT TO THE
TRANSFER OF STOCK UPON EXERCISE OF THE OPTION (“WITHHOLDING TAXES”), THE
OPTIONEE OR OTHER PERSON RECEIVING SUCH STOCK SHALL BE REQUIRED TO PAY THE
COMPANY THE AMOUNT OF ANY SUCH WITHHOLDING TAXES.  THE COMPANY SHALL HAVE THE
RIGHT TO REQUIRE THE PAYMENT OF ANY SUCH WITHHOLDING TAXES BEFORE ISSUING ANY
STOCK HEREUNDER.  IN LIEU OF ALL OR ANY PART OF A CASH PAYMENT REGARDING SUCH
WITHHOLDING TAXES, THE COMPANY MAY PERMIT A PERSON TO COVER ALL OR ANY PART OF
THE WITHHOLDING TAXES, THROUGH A REDUCTION IN THE NUMBER OF SHARES OF STOCK
DELIVERED TO SUCH PERSON OR A DELIVERY OR TENDER TO THE COMPANY OF SHARES OF
STOCK HELD BY SUCH PERSON, IN EACH CASE VALUED IN THE SAME MANNER AS USED IN
COMPUTING THE WITHHOLDING TAXES UNDER APPLICABLE LAWS.


 


8.                                       THE COMPANY SHALL NOT BE REQUIRED TO
ISSUE OR DELIVER A CERTIFICATE FOR SHARES OF STOCK HEREUNDER UNLESS THE ISSUANCE
OF SUCH CERTIFICATE COMPLIES WITH ALL APPLICABLE LEGAL REQUIREMENTS INCLUDING,
WITHOUT LIMITATION, COMPLIANCE WITH THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS, THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE REQUIREMENTS OF THE
EXCHANGES, IF ANY, ON WHICH THE COMPANY’S SHARES OF COMMON STOCK MAY, AT THAT
TIME, BE LISTED.


 


9.                                       NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, IN THE EVENT THAT THE DISPOSITION OF SHARES OF STOCK
ACQUIRED HEREUNDER IS NOT COVERED BY A THEN CURRENT REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, AND IS NOT OTHERWISE EXEMPT FROM SUCH REGISTRATION, SUCH
SHARES SHALL BE RESTRICTED AGAINST TRANSFER TO THE EXTENT REQUIRED BY THE
SECURITIES ACT AND RULE 144 OR OTHER REGULATIONS THEREUNDER.  THE CERTIFICATES
EVIDENCING ANY OF SUCH SHARES SHALL BE APPROPRIATELY AMENDED OR HAVE AN
APPROPRIATE LEGEND PLACED THEREON TO REFLECT THEIR STATUS AS RESTRICTED
SECURITIES AS AFORESAID.


 


10.                                 TO THE EXTENT THAT FEDERAL LAWS OF THE
UNITED STATES DO NOT OTHERWISE CONTROL, THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF NEW JERSEY, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS,
AND SHALL BE CONSTRUED ACCORDINGLY.


 


11.                                 IN THE EVENT ANY PROVISION OF THIS AGREEMENT
SHALL BE HELD ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY
SHALL NOT AFFECT THE REMAINING PARTS OF THIS AGREEMENT, AND THIS AGREEMENT SHALL
BE CONSTRUED AND ENFORCED AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN
INCLUDED.


 


12.                                 THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE SUCCESSORS (INCLUDING BY WAY OF MERGER), ASSIGNS AND
HEIRS OF THE RESPECTIVE PARTIES.

 

4

--------------------------------------------------------------------------------


 


13.                                 THE OPTIONEE SHALL NOT BE, NOR HAVE ANY OF
THE RIGHTS OR PRIVILEGES OF, A STOCKHOLDER OF THE COMPANY IN RESPECT OF ANY
SHARES OF STOCK PURCHASABLE UPON EXERCISE OF THE OPTION GRANTED HEREUNDER UNLESS
AND UNTIL CERTIFICATES REPRESENTING SUCH SHARES SHALL HAVE BEEN ISSUED BY THE
COMPANY.


 


14.                                 THE OPTIONEE ACKNOWLEDGES AND AGREES THAT A
VIOLATION OF SECTION 5 OF THIS AGREEMENT WILL CAUSE THE COMPANY IRREPARABLE
INJURY FOR WHICH ADEQUATE REMEDY AT LAW IS NOT AVAILABLE.  ACCORDINGLY, THE
OPTIONEE AGREES THAT THE COMPANY SHALL BE ENTITLED TO AN INJUNCTION, RESTRAINING
ORDER OR OTHER EQUITABLE RELIEF, WITHOUT THE POSTING OF ANY BOND, TO PREVENT THE
BREACH OF SUCH SECTION AND TO ENFORCE THE TERMS AND PROVISIONS HEREOF IN ANY
COURT OF COMPETENT JURISDICTION IN THE UNITED STATES OR ANY STATE THEREOF, IN
ADDITION TO ANY OTHER REMEDY TO WHICH IT MAY BE ENTITLED AT LAW OR EQUITY.

 

 

RUSS BERRIE AND COMPANY, INC.

 

 

 

 

 

BY:

/s/ John D. Wille

 

 

 

Name:

John D. Wille

 

 

Title:

Vice President
Chief Financial Officer

 

 

 

 

AGREED TO AND ACCEPTED AS OF THE
DATE OF GRANT SET FORTH ABOVE:

 

 

 

 

 

/s/ Michael Levin

 

 

SIGNATURE - OPTIONEE

 

DATE: March 24, 2005

 

 

5

--------------------------------------------------------------------------------